_,.Case.9:18-cv-80176-BB,..Document 488-7. Entered on FLSD Docket 05/08/2020 Pagelof25..__
_ ***" CASE NUMBER: 2013CA013002 DIVISION: AW *##*

*** FILED: PALM BEACH COUNTY, FL SHARON BOCK, CLERK.***

EE... 13-00208 OCN

enews . Sonera set ectromcally Filed O87 16/2013-05: 17:59 PM-ET |

IN THE CIRCUIT COURT OF THE 15TH
JUDICIAL CIRCUIT, IN AND FOR
PALM BEACH COUNTY, FLORIDA
CIVIL DIVISION

CASE NO,

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
TRUSTEE FOR OPTION ONE MORTGAGE LOAN TRUST
2007-4, ASSET-BACKED CERTIFICATES, SERIES

2007-4

Plaintiff,

VS.

DAVID A. KLEIMAN; UNKNOWN SPOUSE OF DAVID
A, KLEIMAN; UNKNOWN PERSON(S) IN POSSESSION
OF THE SUBJECT PROPERTY; WOODBINE MASTER
ASSOCIATION, INC.; CASA RIO HOMEOWNERS! SUB-
ASSOCIATION, INC.;

Defendants.
/

VERIFIED compi avi

The Plaintiff, WELLS FARGO BANK; NATION as8OcIATION, AS TRUSTEE FOR OPTION ONE
MORTGAGE LOAN TRUST 2007-4, ASSET-BA CHR CERTIFICATES, SERIES
2007-4 / “toy co! *
, sues the Defendants named in the caption nereSanttnlipges:

 

   

 

 

1. This is an action to foreclose/a morgase'on real praperty in PALM BEACH County, Florida,
é .

2. On January 11, 2007, DAVID AY KLEIMAN executed and delivered a promissory note and DAVID A.
Se

 

KLEIMAN sggou en a mortgage securing payment of the same, Said mortgage was recorded
in Offi cial Records Book 21332, Page 1890, of the Public Records of PALM BEACH County, Florida, and
whigh iHGitgaged the property described therein, then owned by and in possession of said mortgagor. The

c y
Rot was: negotiated and/or transferred to the Plaintiff. A copy of the note and mortgage are attached hereto

" Sand mais a part hereof.

4 Plaintiff the holder of the note and first moneiee is a person entitled to enforce said note and mortgage as
provided within the meaning of Chapter 67 13, ig torlil Statutes,

4, Defendant(s), DAVID A. KLEIMAN, own(s; the property.

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 2 of 25

5; There has been a default under the note and orteane held by Plaintiff in that the payment due October 1,
2012, and all subsequent payments have not been made, “Plaintiff declares the full amount due under the
note and mortgage to be now due.

6. All conditions precedent to the filing of this selid have been performed or have occurred,

7. There is now due, owing and unpaid to Plaintiff herein $257,426.18 on principal of said note and mortgage,
plus interest from September 1, 2012, and title search expenses for ascertaining necessary parties to this suit,

escrow shortage, advances, late fees, costs and attorneys fees.

 
  
 

8. Plaintiff has obligated itself to pay the undersigned attorneys a reasonable fee for their servic
9, UNKNOWN SPOUSE OF DAVID A. KLEIMAN, may claim some interest or lien upo
property. Said interest, if any, is subject and inferior to the lien of Plaintiff's mortghg

10.

and inferior to the lien of Plaintiffs mortgage.

1k, CASA RIO HOMEOWNERS’ SUB-ASSOCIATION, IN

12,

 

e Defendants.

j at the sum of money found to be due as aforesaid be decreed by this Court to be a lien upon the
lands described in Plaintiff's mortgage.

(d,) That such lien be foreclosed in accordance with the rules and established practice of this Court,
and upon failure of the Defendants to pay the amount of money found to be due by them to the
Plaintiff, the said land be sold to satisfy said lien.

(e.) That this Court decree that the lien of the Plaintiff is superior to any and all right, title or interest
of the Defendants herein or any person or parties claiming by, through or under them since the

institution of this suit.

Cn 13-00208 OCN

 

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 3 of 25

DAI OR Sang See cr te es ct eee ee ERE ee ee el ce ee Re ce ee ee ee eee

(f.) That all right, title or intere st of the Defendants or any person claiming by, through or under them
. be forever barred and foreclosed,

(g.) That the Court retain jurisdiction of this cause to grant further relief as the Court deems just and
proper including, but not limited to, deficiency judgment(s) if the proceeds of the sale are
insufficient to pay Plaintiff's claim. Reservation of jurisdiction pertaining to deficiency judgments
shall not apply to matters wherein the debt-has been properly scheduled and discharged in
bankruptcy,

  
    
 
    
   

VERIFICATION OF COMPLAINT

Under penalty of perjury, I declare that I have read the foregoing Soepiaints &

therein are true wi eprrect to the best of my knowledge and belief,
Dated: “A 2013.

 

 

 

fle & Associates, PA.

1 Peters Road, Ste. 3000
éPlantation, Florida 33324
Telephone: (954) 382-3486
Telefacsimile: (954) 382-5380

Designated service email: notice@kahaneandassociates.com

By bat.
Roby 5. Kahane, Esq,
Fla. Bar No.: 946850
Clive M. Ryan, Esq., Fla. Bar No,: 388955
0 Cindy Wolper Borzillo, Esq., Fla. Bar No.: 145912
O Charlene K. Eligon, Esq., Fla. Bar No.: 294070
ric M. Knopp, Esq., Fla. Bar No,: 709921
0 Juan Diaz, Esq., Fla. Bar No.: 91011
O Stacey D. Rosenthal, Esq., Fla. Bar No,t 598291
O Craig P. Rogers, Esq., Hla. Bar No.: 352128

 

&.... 13-00208 OCN

 

 

 

 

 

 
 

Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 4 of 25

 

     

 

Loan Number: 71007268 Serpleing Number: 002274060-7 Pajes! aa /4r/o?

' ADJUSTABLE RATS. NOTE
(BOR Taide —Rate Caps)

- THIS LOAN IS PAYABLE IN FULL. AT MATURITY. YOU MUST REPAY ‘THE BATIRE xdnceat
BALANCE OF THE LOAN AND! UNPAID INTEREST THEN DUB. THE-LENDE ENC
OBLIGATION: CO REGINANCH THB LOAN A THAT TIME. YOU Wik, THEREFORE, BE

PAYMENT OUT. OF OTHER ASSETS: THAT YOU-MAY OWR 6
LENDER, WHICH MAY BRIBE. LENDER YOU HAVE THIS LOAN

THE MONEY, Df YOU- REFINANCE THIS LOAN. AT MATURITY, YO!

ALCOR THE CLOSING-COSTS NORMALLY ASSOCIATED WEY A:

REFINANGING FROM THE SAME GENDER,

HS NOTE: CONTAINS PROVISIONS ALLOWING FOR GHANGESIN MY INTEREST BATE AND MY:
MONTALY PAYMENT. THIS NOTE LIMTY THE AMOUNT MY INTEREST RATE GAN CHANGE AF
ANY ONE TIME.AND THE MAXIMUM RATE I MUST PAY.

 
  
    
      

   

u Bader

   
   

\ 3125 CONTEGO LANE, PALM BEACH GARDENB, ZL 33418-
Property Adress)
t
1, BORROWER'S FROMINS TO.PAY
tn sttura fora loan shat Lheve received, F promise to pay U5. $270,609.00
-Is cilled “principal”, plus.intexest, 10 the. éxder of the Leader. ‘The Lendgx is
Ggtion, Ghe Mettgage Corporation, a Califqrnia Cong
E ihaderstand thatthe Letider may tradsfer fhis Note, The Lender or anyone hd takis this
receive payni¢ats qndar this Note-ds called-the "Note Holder."

* (chis-imount

   
     
   
  
  
  
 
 
 
 
 
      
 
   
    
 
 
    
 
  

fer and who is entitted to

a JNIEREST é

Interest will be. charged. n Unpaid peinelpal vatil che Pull ammoune of ptt

on ttip baple of a {2-month year-and g S0-dey month, f will pry interest-a year
T will pay may change in accorddnoe with Soailon 4 of. this Noto,

‘Bio Ebterost cate tequited by thie Sectldn 2 and Seation4 of

descfitied in Section 7(B). of this Nor:

a. RO HERETO AND MADE A PANT HEREOFt* . ;
w fie. and Plat of. “Payments q .
L-will-pay principel aiid:interes} by soaxtng. By
Twill make my: smaouthily payments-on the
1 will maloy these payments every*month, it. addi
‘Balioga Note Addendum, untit Phaye vals. ee the
under this Nota. My monttily paymeni id
Feébruaxy 9 ”
date, waich fs cle the "Marucity,

én paid. Encgrest will-be caleniated !
7. D008 » The Interest rate i

‘ ‘month beginging qu March 01 » 20or .

Baildon Payntent.payabie at Mahmity as referenced An the aniched
al and interest-and-any other cliarges desoribedibvelow that F may owe
pbatevest befoie prlacipeal, if, on;

 

a j
Ay "INTEREST RATE AND MONTHLY PAYMENT CHANGES
AEE, (a) Change Dates
The interest rate } will pay may change on the first day of February 01 ,
‘and:on shar day every sixth month. theteafter, Back date on which my interest rate could change is calfed a change "Date."
(B) The Yadex
Beginning with tho first Change Date, my interest rate: wit bs-based on an Iitdex, The "Index" ig tho. average of iiterbaik
offered rates for six-month U-S, dolfat-dendminated deposits in tlie London market CLIBOR"), 38. published in The Wall Suset
Journal, The most recent Intlex figuie. aviltable as of thé first business day of tho month imoedialely;préceding tie moatly in whieh
the Change Diic occurs is called the “Current dudex.* .
Tf thé Tidex is no longer available, the Note Holder will choose a new index ‘that-is based upon comparable itfarmation. i
The Note Holter will give me notice of this.chiaice, .

 

FLORIDA ADJUSTABLE RATE BALLOON NOTS-LIBOR INDEX ~ Single Family :
Page } of 3 : FLU TOSI. wp (2-205

ORIGINAL Oo

 
eet =

Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 5 of 25

 

  

Loan Number: 871007268 Servicing Number: 002276060~7 Date: 91/21/67

(C) Catcutaton. of Changes ** BALLOON NOTE. ABDENDUM ATTACHED HBRETO AND MADE A ‘PART HEREQF**
Before each Change Date, the. Note Holder wiltghlenlate my now Interest reig by adding ;

Five AND 60/490 * . perctiitage point(s). 8 «690% d
focthe Corent INdhs.. The. Note Holes will then soiind tie résulp of ths additidn tothe next hipher one-elkhah of one percentage
point (0.125%), Sabjéct to the: Lirhlte spated dn Beclon A(D) below, this roundéd-amoant will be my uew intbrest xate-ubdb-the next
Change Data. . Lo.

, ‘The Note Holder will then deteriine ie imbunt 6
principal what Tam expected: to owe at the Change Date in’

 

 

f 8 mondily. payment ‘that would be'suffitlent to repay the tupaid
1 on-the'Mardyity Date at my now intéfest- tate In. avbsranvally equal

 

   
   
  
  

payments. The zebult of niion. will tp the siety atmount-of say nioyitbly payment. :
, ‘@) te Chhingts - 4 :
The intere hired to-pay. at the Girst Change Date will norbe greater-than = 10, 090% br Riss tah. :

5, 600% yorest rato: will fever be-inctoayéd-or-deorbaséd on zhy single Change Delp by cadrd than ong

   
  
 
 
 
 
 
    

-pereentage polar (1.0%) fron the raty of hiteywat 7 have been payidg-for-the preceding sikwomtlis. Inns evenr will bay Interest rats
be pieater thin. 15, 00De orlerthin = 8.600% .

(6) Biective Date:of

My wow tulezest rato sulil Become effective on each Change Dale, | will pay the amouat-of my nper.monthly p
begitaing on the firat:montlly payment-dete nfter tie Change Date untit-dhe amount of xiy. monly payment chiinges-a

""(@) Nitloe. of. Changes ' ’

‘The Ndte- Holder will deliver o¢ wail 10 me. a notlee df any chanyes. in-uiiy Infekest 1éte-aild the. amount o¢
payment before the:éffective date of any charge, The nplite will loclide iiformutlon-requirell by Taw to-be given
title and'teleptions auimBer of 4 person who-will answer ay question I may have iejgarting: the Hotics.

1
3. - RORROWET'S RIGHT TO TREFAY
Lhave the fight tomake-fayrmanta of Principal at any time before they aré qué, sogelher with ;

 

    
   
   
      
  
 

of Fiinelpal dhly:it kdown asa “Prepayment.” When I meke-a Prepayment, I welll tél{ the Note Holder in Wiitiythat Fam doing :

so. Emay not déslgnate a payment as.a prepayment if T have not made all the montily paym under tyis/Note. :
I may make a full Piepayiont or partial Propayments without paylng 9 Prepaynoent Note Hotdér wilt ute my

Propaymenia to feduch thd amouat of Prindlpal that [-qwe under this Note. Hcivever, Bee ghay apply ay. Prepayment

to tho acutued and uripald Interest oni tae Prepayment dntount, before applying my Pyepayn fice the Principal efduat of

the Note. Tf} aaake a partial Propaymient, chéze will be no changes inthe dud date oi of iby monllily payment unless

the Note Holdsc-ageees ik writing.io those changes,
‘ek PREPAYMENT CHARGE NOTE ADDENDUM ATTACHED Hz

&. LOAN CHARGES.

Islay, which appttes ta this loan-and which sets-maxiony
loan tharges collocted-ar.to bo collected’in connection with this do
be redused by the-amount necessary to réduce.the charge.to Wig'pe
excpoded permitted Limits wilt betefinded tomo, The Notedofde
under this Note or by mailing a direct payment to ma

 

  
  
     
  
  
  
  

prepayment, :
i
7. BORROWER'S FAILURE TOPAY,
(A) Late Charges. for Ovendus Rayp .
If the Note Holder tas not recel veh nt of any monthly payment bythe ead.of 15 calendar days

Note-Hotder, The amount of the charge. will te 6.papk

after the daté lt is dus, Iwill pay a i
‘will pay this date gharge prompely but odfy once ou cach Jate payment,

of my overdus-paynitnt of priticlpgl and ink

   
   
  
  
 
 
   
 
 
 

‘By: Detealt

It] do not pay the f0ll air oh monilily payrient on-ihe dae itis due, 1 will-be in defaute. If] am-in defauit, the
Note Holder maj require the 19 pa at¢ly the full amount of principal whicli hes wot been pald-and all intesest iat I owe
ou thatamount, iogeiiensith any other charges that! owe under this Note or the Secuthy-lnsgtriment, except as otherwise required
By applicable-law,

(C) No Welver by Note Holder

Even ifpat ame When J am dn default, the Note Helder ddes not require me to pay immediately in full-as-described ebave,
die Nowe ar ll Still Hive the sight to do-so Ef am in defailt.at-a later dime,

ent of Note Haldex's Costs and Expenses

ite Holder hos required: me. to pay immedlutely in full ax described above, the Note Holder will have the right to
by ni for all of its costs and expenses in enforcing this Note to the extént not prohibited by applitable Jaw, whether
itis filed. Those expenses incude, for example, reatonable attomeys' fees,

G OF NOTICES
Unless applicabto law requires a different method, any aotice that must be given to me under this Nore vill be glvea by
ering ttox by mailing it by first clase mail to mio at the Propery Address above.or-at a diffdrent address if [ giva the Now
Holder a notice of iny different address,

Ady notice that must be given to the Note Holder under this Nate will be. glvon by taniling it by first class miail tashe Note
Flolder at thie address stated jn Section 3(A} above of at a different address 1€1 am piven notice of that differeat-address.

Paged of 3 FLNTOSI sp (09-2806)

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 6 of 25

 

 

     

 

 

  
 
  

 

  
  
   
   
  
  
  
   
    
    
 
 
 
 
   
 
 
 
  
 

 

 

 

 

 

 

 

 

; - Gy
: | 4
Loan Nomber: 872009268 Sexyicing Number, = 002276060~7 Dae; 91/11/07
9, OBLIGATIONS OF PERSONS UNDER THIS NOTA j
If more Mibn one person signs this Nove, each perscn is fully end peteonally qbitgated to keep all of the promises mya ‘
in this Note, including tie pronisedte pay te fill emobnt awed, Aby petion Who is a.guatibitor, surely dr. endoleer of this Note :
is also. obligated to, do" these thifigs.-Any.parion-who takes ovér iene obligaricuis, including (hg obligations af itor, surery ; |
ot endorser ofthis Notz, is also. obligated tocheap all oF the prowitsés miade fn this Nuto,. the Nate Holder nidy 6 eh : i
under-this Note dgzinst each perton individually Gt dgdhist all OFus-together, This meiaé that any od of ua-may b y
ail ofthe: amounts:owed-unier this'Note, , :
14, =‘ WAIVERS : .
Laid miy other person who has -obligh(lons udder diis Noté waive tug rights of phesetitinent. dud. potice Of dishonor.
"Presentrasnt” ictus bue-sipie co requite the Nar Holder to demand payment of amounts éoe. "Notlce ot dishonor’ means thesight-
‘ig vequire die Note Holder. co give notice 1 ojher persoris. that smoniits due hay bot Veen paid.
ii, secure NTR oo - o
_ In-aifdidog to the-protertone glven-to tip Note Holder under. thisNote, a Mortgage, Deed.of Tirnst-or Security Deed- (His
“Security Instrument"), dated:the same’ date as tis Note, protects the Noto Holder from possitile losses which mlght result eG
not keep the promises that t make inidhls Note, Thay ity Tistryment- describes how anthundor what condittons Imay-be-z
to mike jnimiediata payment In fill of.all-anounts f oweruider this Note,Some of these conditlons are deacrited as follay
‘Tianeler of the Property-cr'a Benttictal Interest In Borrower. I€ all or any, pact-of.the Property or any.i
of transferred (or it-4 benotioial interest id Borrower fs sold or transferred and Borrower is nova netural'po
pror written consent, Lender may, at its optign, require Snunediate payment ip full o£all- sump secured by tis Segurit
However, thls option shalt not be exercized py Lender If exercise is probibited'by fedora) Jaw 33 ofthe date
Instroment, Lender als shall not exeroise th[a.optton If (0) Borrower causes to be submitted to Lender
‘Lender evaluate. the intended transferee as if a new loan were betng.mado.to the cansferars and (2) Lend
that Lender’s security will not be impalred.by she loan assumptiom aid Wat the risk-of a bregel Of any .
this Séourlty Instraiient Is acceptable to Lender, 4
Ta the-exthat permitted by applicable Inw, Leader may.charge ti reasonable. o Lender's odasent to.the :
loan assumption. Leader may also tequire the. transfered to slen-an sssumplion ag: ecceptable to Lender and thet
obligates the trapsftrve to keep all-the promises and agrements miade in ihe Nol ty angtcumient, Borrower will
continu to be obligated under the Note and chls Sequrlty Lsstriment unless Leg : rower it writing,
_ If Letider exerelses the aptlon to require isimediate payment in fu or shal Hive Borrower notice of aeceteraton,
‘Euo notice shall provide-a perlod df mot Jess then 20 days froin the date ce veryd or tailed: within-whick Rorower
qaust pay ‘all simé.sétured by this Seougity Insttoshent, If Borrower fbi y, hms. prior to fhe explidtion.of thigperiod,
Lender may invoke.eny reniedies petmitted by this Security Instritieei t.furthor-notics or demand.on-Borrower,,
‘fue state docamentary tax- dua ow this Note hes lortgege secfing this Indebtedness ,
WITNiSS-THE HAND) AND-SEAL(S) © ONED,
Lic
Nr (Seal) ;
DAVID A, KLBTMAN Boriowwer :
! : (Sealy - s {Seal}
i -Besrower : : lorawer
, (Sealy Seal} ‘
“Borrower Bonower !
: {Sign Original Only)
] 1
: '
:
Rage'd of 3 : . FLYTOSE sep 09-28-06}
: |

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 7 of 25 _

 

 

 

Lorn Number: 891007268 Servicing Munters: 962276066-7 Date, 1/11/07

BALLOON NOTE ADDENDUM

   
  

‘This Gg a BALLOON LOAN. The.term of te lomn-is 40/30 years, This moans that while. your mond
paynient amount is mrigrtized. in accordance with 2 40 year loan term, te login is payable ing
THIRTY. 0), years from. the-daie’ the ‘Toan id mado. a a rosuit, you will be es to repay

roadde-by the lender under the tormny of this toan in THIRTY (GO) years ffom the ‘date o
is made,

   
  
 
  
 
  
 
  
 

‘The lender has no ats to-refitance hig Joan at io oad of its ten... They
sélinisi¢e the oan,

Assunting this lender of another lender. réfintmons chis Idan a fehl ‘will probably be. charged
‘interest at market rates prevailing at that time which may be gbnstd: ,
raté paid on this loan, You may alse lave to pay some or
Hie net tidrigape loan ever.if-ydu obtiin refinaricing

Borer DAVID A. KLE Borravier’ °

 

Borrower

 

Borrower

MULTISTATE BALLOON NOTB ADDENDUM
Page Loft USDSE4L wp (05-19-05)

 

ORIGINAL

 

 

 

 

 

,
2
,
|
|

 
 

"Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020. Page 8 of 25,

  

   

 

Lain Nuaiber; e71007166- Serviotag Number: oaae76060-7 Date: 02/22/07 .
PREPAYMENT CHARGE NOTE ADDENDIIM ,

Por valuo received, the undersigned (the "Borrower") agree(s) Utet the -follawing. provisions shall he
‘Ihvorporated into and shail be- deemel te amend and suppleineiit tie Note mate by die Boitdwet. in favo
of  opkion-One Mortgage Corporation, 4 Caiffornia soxporation
(the "Lender", end dated as of even date herelwith (tlie "Ndte"), “Bo the axtént.that the rovisions of th
Prepayment Charge‘Note Addendum (the "“Addenduni®) ate inconsistent with:the provistons.of: thot
Brgvistous of this Addendum shall prevail over ‘and ahall supersede any suck incomistent provition 9
‘Note

    
 
   
  
   
   
   
 
   
      
     
    
  
 
 
  
 

es ;
Section 5 of the Note is amended to read in Its entirety as follows}

5, BORROWER'S RIGHT ‘FO PREPAY
Yhave the right to. make payments of piiteipal ai-any tha
7 of all-uf the unpaid principal is kaowa. as a "Fall Piep
ioc of the unpild prindipal is knownas.a "Partial Prepayricnt,
Prepayment of Partial Prepayment, I will tell the Note Holder inet
if maké.a Partial Peeyaynicnt, thero willbe changss
pam was the Note- Holder agrees ta: writing to"
Uf within 24 Méntha from the date of,

make'a Pull Prepaynient pr, in certila cases a F Pa
19 the Note Hulder a prepay charge, ‘The

 

Popljmets else treo petonsh| by sg cl oc Ne in
no eventavill Sach a charge b Uihorized by:aeite or federal law.

 

 

Borrower | Date

 

 

 

i :
Date Borrower Date
l
Date Borrower Date. :

MULTISTATE PREPAYMENT CHARGE NOTE-ADDENDUM » ADJUSTABLE RATE
mete USPI0241.wp (11-17-06)

 

 

 
’ Case 9:18-cv-80176-BB

Document 488-7 Entered on FLSD Docket 05/08/2020 Page 9of25

 

 

 

 

 

 

 

1
Loan Number: svigo7iea ae Servicing Number: 002276060-7 Date: 01/11/07
ALLONGE TO: NOTE
_UNVESTOR)

“This pllonge makes reference-to:the following-Note: / i

 

Loab-#: 672007166 _ .
‘Pioperty Adress: 3ii9 GONTEGO, LANE, PALM BEACH GARDENS, FL. 33418-
Loan Amourity $270,600.00

Note-Date: 01/44/09

=

_& California Corporation

John _Ansboap.

Assistant see y

“Paget of 1

without recourse.

Option. Oné Mottgagé Corpotadon

  
  
 
  
 
 
   
   
      
   
 

” Without Recourse

USp3050.wp (03-14-03)

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 10 of 25

 

   

VON AO
Se, RETURN TD}

oheAtve LEGO, Sh" nk 'ar902 a 1890
: -OIE. 100, RecoRDED 01/29/2007 68:19:08
OWINGS MILLS, MD 21117 Pale Beach County, Florida

410-956-8430 ANT 270, 600. 00
atc TOG-FAID. deed doc 947.10
v ON ONE MORTGAGE CORPORATION | Intang S41. 20
& : HO BTUes — Sharon R, Bock, CLERH & COMPTROLLER
ie ea eee Pgs 189) - 19053 126pge)

iy Grave

Loan FB71007160
7062275060-7
v

     

&
g a MORTGAGE :
7 THIS MORTG, "Security Instromén;") Ia given on Yanuary 41, 2007
DAVID A, RLEIRAN
o
ey
e
whors address is 3119 can PALM BEACH GARDENS, PL ,
my This Security fertrument is given to CG :
"  @ption One Mortgage Corpora! 4a California Corporatiows,
which is organlaed and existing wader of CALIFORNIA.
3 Ada, ixwine, CA 92616 oh

  
  
   
  
   
 
  

Rocrowet owes Lender tha principal sum

 

Dolan (Y.8
/ ty Instrument (“Note”), which provides
kytble on Februavy 91, 2037 .
bt evidenced by the Note, with interest, aod i
of all other gems, with jiterest, advanced i

“Phi debt Js evidenced by Borrower's acts da

for monthly paymenta, with the fall debt, if nor pabt ear
This Security Instrument secures to Lender: (a) the repajines
all renawala, entenaions and modifications of the
tunder paragraph 7 to protect the security of
covenants and agreements under this Secarigy
moorignge, grant and convey &® Lender th
County, Florida:
56-452-42-28-14-000-0540 ah,
SRE LEGAL DESCRIPTION ED HERETO AND MADR A PART THRREOP,

ya‘the Note. Por this purpose, Borrower does hereby :
ed property located In Palm Beach i

   
 

4 the address of 3235 CONFEGO LANG, PALM BRACH GARDENS |
Eset, City], ne i

33418. ("Property Address"); t

[2p Code} . ,

 

TOGETHER WITH all the improvements now or hereafter erected on the property, and all eaxemenis,
appurtenances, and fixtures now of hereafter a part of the property, All replacements and addidons shall also be
covered by is Security Instrument, Atl of the foregoing ia zeferred to in this Securdty Jostrument as the ’ Property.”

BORROWER COVENANTS that Borrower Jy lawfully avised of the estate hereby conveyed and bay the
right to mortgage, grant and convey the Property and that the Property is tmencumbered, except for eocumbrances
of record, Borrower warrants and Will defend generally the tile to che Property against al? claima and dewands,
subject to any-encumbrances of reenrd.

 

FLORIDA Sich Fenty :
Page 1 ofa FLDLOOLI (05/0100)

Book21332/Page1890 - Page 4 of 16

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 11 of 25

 

c
A

   

 

 

3

@

Lom 007169 Servicing Numbers: 002276060-7 Date: 02/22/07
co Sti, Borrower and Lender covenant and agree as follows:

h inckpal and Interest: Prepayment and Lite Chasers. Borrower shall promptly pay whens
due Une principal o fetes on tha debt evidenced by the Note and any prepayment and Jabe charges dos tinder
tha Nota. ;

2, Runde for Tig) end nruranee. Subject to applicable law or to a written walver by Leoder, B
thall pay to Lender on Yie-thy monihly payesenty are doe under the Note, until the Nots Is paid in ful)

 
  
  
 
   
   

and asacaaments which coat atta De ee eae
leasehold payments or ground ea! the Property, if say; (6) yearly hazard of property io
yearly flood insurance premlualy 4 rally (e) yearly mortgage insurance premiums, if aay: and (f} amy
by Borrower to Lender, in accohdatic ic i tl eon ede i In lfeu of yinent of morgage
dnvorancs prembuns, These ftema wine rl é

mf ammount not to exceed the maxing pn ¥ % é

ee bg bari sorye maar is Al Real Batate Settenuent Procedures, ended from Ume

  
 
 
    
  
      
  
  
  
 
 
 

extimate the amount of Pends dud on the Bia f current data and reanital pal perdbarsict line

Ome Loan Bank, Leader shall apply
-Rolding and applying the Funds, annually

Peek rasta hay sen apts)
ef pays Bortawer interest on the Funds

snulyzing the escrow account, or verifying the Escrow Ite

used by Lender in connection with this loan,
ie made or applicable law requisea interest fy be
of tamings on the Funds, Borrower and Lender
‘don the Funds. Lender shall give to Borrower, without
4 and debite to the Funds and tke purposo for which each
az addidonal security for all cua secuted by thle Security

Instrument,  /

If tho Punds held byetend ef tho amounts permitted tp bo held by applicable law, Lender shall
account te Bortower for tht PAiigein accordance with the requiremens of appilcable Jaw. lf the amount of
the Funda held by ime 13 not pallicieat to pay the Bsorow Items when doo, Lender may 00 notlty
Borrower in writing, an! foase Borrower ahall pay to Leader the amount necesary te make op the
dofickeacy. Borrower shal : ip ‘te: eficlency in no more than twelye monthly payments, at Lender's solo
discretion,

Upon tin full of all sums secured by this Securlty Instrament, Lender shell promptly refand to
Borrower Boy id by Lender, If, under parsgraph 21, Lewder shell acquire or sell the Property, Lender,

prlogita the scqulifilon or sete of the Property, aball apply any Funda held by Lender at tho titne of acquisition or
salé.as a credlt 3 pilist the rams secured by thls Security Instrument,

3, Application of Payments, Unless applicable faw provides otherwite, all payments received by Lender
‘D 5 1 and 2 shall be applied: frat, to any prepayment cherges due tinder the Note; second, to amounts

able ites Bassoon i third, to loterest due; fourth, to principal doe; and last, ro any late charges due under

 

_" a" ‘Chirges; Liens. Borrower shall pay all taxes, assosements, charges, fines and impositions attributable
ed? the Property which may attain priority over this Security lostmmment, and leasehold paymente or ground rents,

wy ae ifany. Borrower shall pay thess obligations in the manner provided in paragraph 2, or if not paid in that manner,

Borrower shall pay them on time directly to the person awed psymicnut. Borrower shall prowptly fumlsh to Lendes
ali notices of amounts to be paid under ible paragraph, I Borrower makes hese payments directly, Borrower shall
promptly Farnish to Lender receipts evidencing the payments.

Borrower shall pronipily discharge any Lien whlch ha priosity aver this Sccurity Instrument unless
Borrower: (0) agrees in writing to tho payment of the obligation secared by the lien in a manner acceptable to
Lendex; (0) contests in good inith the len by, or defends against enforcement of the Hen in, Jegal procotdings which
in the Lender's upinloa operate to preven! ihe coforcement of the lens or (c) secures from the helder of the Hea
au agreement satisfactory to Lender subordinsting the lien to this Security Instrument, If Lender determines that any
part of the Property is enbject to # lien which may attain priority over thin Security Insirament, Lender may give
Hocrower a notios identifying tho liqn. Borrower shall satisly the lien or taka one or more of the actions set forth
shove withla LO days of tue giviag of notice,

Prge 2 of 8 : FLDOG12 Sef Oven)

Book21332/Page1891 ° ' Page 2 of 16

 
 
 
  
  
   
  

 

 

 
Case 9:18-cv-80176-BB _ Document 488-7 Entered on FLSD Docket 05/08/2020 Page 12 of 25

   

 

     

 

  
    
     
    
    
  
 
      
    
       
    
 
 
  
  
  
  

Servicing Number! 002276060-7 Dater03/11/07

 
 

Iienmind, Borrower shail keep the Improvements now cadstlng or hereafter erected
on the Property agubut loss by flee, hazards inched within is tem "extended coverage” and any offer
of flooding, for which Lender requires insurance, This Insurpoce shall be maintained in
aciods that Lender requires, The Jomurance carrier providing the insurance ahall be chose
by Borrower subject aE ex's approval which shall not be wiearonably withheld. If Borrower falls to

A der moay, at Lender's option, obtaln coverage to protect Lender's right

    
    
  

  
   

     

Property 'n apcondance exaph 7,
All inrucance pollitas yet resiowals shall be anceptable to Lender end shall include a
clause, Lender shall have théSigh0 th hold tho pollcies and renowals, If Lendes requires, Borrower
glvo 10 Lender alt receipts of paid Sepihjuma and rmewal nosices, In the event of lows, Borrower ah
notice to dhe insurance casio’ ath . Lender may make proof of fovs if not made :
Unless Lander and Bo: rey wise ages In writing, or applicable Law 0 tea, bunirance
proceeds shall ba applied Dret to relkapiiras Lender dor costs and expéases Incurred In b obtaining any
gach insurance proceeds, and then, ahbent b determine in
o the mums temured

 

buy ipplication of proceeds 1 principal shall not i
edo in paragrapha | aod 2 of change the amonar :
ed by Lender, Doxrower'a right to any insurance |
} prior to the acquizition shall pass to Lender to the i
in mediately prior to the acquisition, i
giher hucand Inswrence, or any other insurance om the

 

 

____ > thet 6 pcioetpal balance be reduced to a percentage of elther the original purchare price or the appraised valoo then
7S yeing offered on noa-owner accupled loans,
£ Borrower shall not desoy, damage or kupalr the Property, allow the Propeaty to deteriorate, or commit r
iaste on the Property. Borrower ahall be ba defauh tf my forfeiture action or procecding, whether cfvll or crivoinad,
ole begun thet in Lender's good falth judgment could result in forfeiture of tho Property or olinrwise materbally
~" jpipait the Tien created by this Security Instrument or Lender's security Interest, Borrower may core such a defauls

    

 

sa and relnsiate, 49 provided in parngraph 18, by causing the action or proceeding to be dismissed with rrollog that,
In Lender's good faith determination, precludes forfeiture of the Borrower’ 9 Interest in the Property of other
¥ material impairment of the Len created by this Security Lastrument or Lender's socutity interest. Borrower shall also

be in default 4f Borrower, durlag che loan application process, gave materially fuse or insccurnte information or

statentents 10 Lender (or failed to provide Lender with any mistrial information) i connection with the loan

evidenced by the Note, including, but cot Ilmited to, represcatations conseming Borrower's oocupancy of the
; Property aa a principal residence. If thls Security Instrument is on 8 Jeaschold, Borrower aball comply wiih all the
i : provisions of the iesse. If Borrower acquires fee tileto the Property, the Jonsehold and the fee ile shall nat merge
vofeas Lender agrees to the merger in waiting.

Page 3 of , FLDIOOS3 (03/10/09)

Book21332/Paget892 - ' Page 3 of 16

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 13 of 25

 
 

 

 

   

    
   
   
  
     
 
  
  

Lom Ni 4007166 Servicing Number: 002276060-7 Dato:01/11/07

(o
Borowesiuall, at Borrower's own expeaie, appear in and defend any action or proveeding parportlog to
affect the ofany portion thereof or Borrower's title thereto, the validity or priority of the liea created by
nr high o ove Ln ape os Seoty Tnatrumient or the P
All coues of action Of Borrower, whether accrued before or after the date of this Security Lastroment, for daptag

  
  
  

or inhrry to the Properfy'c} any part thereof, of In connection with eny Inawaction floanced in whole or in

ihe proseeds of the Now ny other nore secatred by thia Security Instroment, by Lender, or inca

of affecting the P fay par thereof, Jochuding cates of action arising in fort of cont

bedon for rand or | Cem HD Bmoueridl feet, ort, a1 Lendet"s option, assigned to Lender, tha procted

atomeys' feca, may apply suck
this Security Instrument or m
Lender may, a ints opton, appeal
cause of action and may ousks a
asigaments and pny other ingtumen
Aad at Leader shal) request.

any monies a0 received by it or any part
prosecute In it own name any ection or pt

 
   
  
    
  
   
  

Lender's rights in the Property, Leader's actipgs btu ry. mums secured by alien which bas priority

over tids Securky Instrument, appearing in paying see peys’ fees and eifering on the Property
to make repalrs, Alibough Lender may take action undes thie paraarant’?, Lander does pot have (0 do 20.

Any amounts disbursed by Lender under thi kha become adilional debt of Borrower secured
toy this Seourity Instrument. Unless Borrower ants er terms of payment, these zmounts ehal} hear

y auld Lentee nen coset ke beater, Base
coverige subsionlially equivalent to the mortgage insurance previowly
Wrihs cost to Borrower of the mortgage Insurance previcusly In effect,
od by Leader. If substantially equivalent mortgage insurances coverage
in not avaliable, Borrower ahall p Lender each month a rem equel to one-twelfit of the yearly morigags
mower when the insurance coverage Lapsed or ceased to be In effect. Lender
5 BOUL A¢ a loss reserva in Jie af mortgage insurance, Loss reserve payments

if, for any reason, the piottgage
thall pay the premiums requ
in effect, at a cost subst tia}

willeccept, tse and reteley

  
  

my 60 longa bo requlted, al the option of Lender, if mortgage insurance coverage (itt the amount and for the

period thet Le os) provided

by an insurer iy x Pby Lender agnln becomes available and 4a cbtained. Borrower shall pay the premiums
ed to maintelo niorgage insurance in effect, or to provide a loss reserve, watil the requirement for mortzoge

  
  

scads invecordance with any written agreement betweed Borrower and Loader or applicable law.
> 9. Inspection, Lender or ita agent may make responsable entries upon amd intpeecions of the Property,
efi shall give Borrower notice # the time of or prior to an inspection specifying reasonable cause for tho

* 10. Condemnition. The proceeds of aay avard or clalin for damages, direct or consequential, in connection r
any contemnetion er other taking Of any part of the Property, or for conveyance in Ileu of condeatuailen, are

con re ged ana be ule tone Leader may mpply, use or release the condecmatlon proceeds Io the

seme manoet aa provided in paragraph 3 hereof with respect to Layurace process,

If the Property ia abandoned by Borrower, or Hf, alter notice by Lender to Borrower that tha condemnor
offers to mike an award or setile a clalon for damages, Borrower falls to respond to Lender within 30 days after
the dete the notice ds given, Lender is authorized to collect and apply the procerds, at ite option, either to resioration
or repale of the Property of to the mummy seqarred by thls Security Tovtruntent, whether or not then dus.

Unless Lendez and Boriowor otherwise apres in writing, any application of proceeds to principal abell not
extend of postpone the due date of the monthly payments referred to in poragrephs 1 and 2 or change the antoumt
of such .
11. Borrower Not Released: Forbearatoa By Lender Not » Waiver, Bxtenslon of the time for payment or
mvdification of amortization of the sums accored by tls Security Lasrrument granted by Lender to any roccesror
In Interest of Bormwer shall not cperate to releaze the Habillty ef the orginal Borrower or Borrower's succetsors
in interest, Lender shall not be required to commence procerdings sgalast any successor in interest or refuse to

Pages of 8 , FLO10026 (05/1040)

Book21332/Page1893 = ‘ Page 4 of 16

- - ete

 

 

 

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7

 

 

1o0716s

Lom Ni

simnniments

in exerclsing muy

12,
of this Security Invi
provisions of paragray
co-algus this Security
morigage, grant atl convey

  

eft aA

    
   
 
  

loan charges, and dher Lew is
in coanection with the Ioan excped

amount necessary to reduce the charge Permit inks ed 0) my
which exceeded permitted Limits will be to

the principal owed under the Note or by a ditect payment to
reduction will be ireated a3 2 partial

14. Notions. Any notica to
fe or by mailing it by first cless mail unas

directed to the Property Address or any other address B
Lender aball be given by first class mail to Lender's af

18. vorrower’s Right to Meinetate, If Borrower meet cerain condittons, Borcower shall have the right to
Steemoent of this Security Instrument discontinued at any time prior to the earlier of: (a) 5 days (or auch :
po

3

|

  
 
 
   

the casa of acceleration under paragraph 17.

| Page Sot

Book21332/Page1894

RS

Servleing Naraber: 002276060-7

sinEnt or otherwise modify aniortizetion of the sums secured by this Seourity Instrument by reason

of any demand yby tho original Borrower or Borrower's mucceszors in interes}, Any forbearance by Lender
ny apse any ast ns wale fe pt oa fy oro

and Asrigns Bowad: Jobat and Several Liahitity; Qo-cignes, The covenants and agreeméa

bind and benedl} the soocessors and pylons of Lender end Borrower, sub:

gporower's covenmis and agreements thal! be Jolat and several. Any Bory

ur eet meer ay ee ee ae

‘ aoay Instrument, However, thle option shall ot be » exerlsed by Lender if

exesclse in prohibited by federal Jaw as of the dare of this Secarlty Ingtrumant,
erpises this option, Leader ahall give Harrower notice of seceleration. The notice shall provide
an 30 days from the date the notice is delivered or mailed within which Borrower must pay
Seourkty Insttament, If Borrower fails to pay (hese sens prior to tho expirathon of this , :
vy invoke any remedies permitted by this Security Instrument without further notice or demand

ener pied as xpplicabls Jaw may specliy for reinsiztement) before sala of the Property pursuant to any power of e '
fo contained in this Spcurity Instrument; or (6) eciry of a judgment enforcing thie Security lnstrment, Thowe I

2, ,¢onditions ara tar Borrower: (a) paye Lender all sams which then would be dug under this Security tostrument and . |

“the Note as if oo acceleration had occucred; (b) cures any deteult of any other covenants ot agreements; (¢) pays :

all exponacs Incurred in enforcing this Securhy instrument, including, but not Hmited to, reasonable attorneys" fers;

and (d) rakes mich action as Lendet way reasonably require to esmure chat the Hen of this Security Instreoment,

Lender's rights in the Property and Borrower's obligation to pry tbe nurs secured by this Security Instrument shalt

continua unchanged, Upon relnatatemmnt by Borrower, chis Security Instrumeat and ihe obligations secured hereby

shall remain fully effective 23 if ne soceferation had octanred. However, this right to reinsinto shall oot apply 5a

Entered on FLSD Docket 05/08/2020 Page 14 of 25

 

 
   
  
   
    

Date:01/31/o7

oo

    
  
  
  
 
 
 
 
 
 
 
 
      
  
 
  
 
   
  

a of nny ofher address Lender designates t
ahall be deemed to bave bem given to i

 

= mat shall be governed by federal Jaw and ih law
ed. In fia event thet eny provision or clause of this Security ad
emul ameter yh nie i
To this end the provisjons of

 

 

 

FLD 10015 s/iornon

Page 5 of 16

 

 
 

Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 15 of 25

   

    
  

Servicing Number: 002276060-7 Daw:01/11/07

Change of Loan Servicer, ae ee een

    

   
  
 

release of any Heurdous Subs EK

  
  
 
 
 
  
 
 
   
   
    
  

  

oes atone Borrower shall act do, nor allow anyo!
anything affecting (ae Property 1% vigintion of acy Baviroomentl Law, The pmo 3 ae
not epply to the presance, B20, a Hip Serie 08 teat Aveelics OF 7 batances iat are
generally recognized to be app! F

Borrower ¢hall promptly gi lawaiit or other
action by any governmental or regu Prop d any Herardous
Substance of Envitonmoental Law of wi ’ ‘estos, or i notified by
any governmental or regulatory auhority,(ciat J sty Hazardous Substance
affecting cho Property is peceazary, paces medial actions in scoordance with

Environmental Law,
Borrower shall be solely eesponsible fn i f a furtalesa Lender, its directors,

officers, employees, attomeya, agents, and their reapecti i

claims, demands, causes of actlon, logs, damage, cost (ing

amy required or necessary repair, cleamup or detonii oi

of ayy closure, abatement, containment, reniodlal dplan), expenses and llabiity directly or indkrecily
arising out of or attributable to (a) the use, , Felease, threatened release, discharge, disposad,
abatement of presence of Hazardous Sobstan m, wer GF about the Propeny, {b) tie transport to of from the
Property of any Hazardous Substances , on of my Hazardous Substanocs laty, and (0) any Hazardous
Subatancea cleims

As used ln this paragraph 2) 5 * ae those substances defined as toxic or harardous
, g substances: gasoline, kerousnn, other flammable or tonic

petroleum products, toxic peatnie - , volsillozolvents, materiala contnining asbestos or formaldehyde,

and radioactive materials, dia weed in & uph 20, "Bavironmocte! Law" means federal Jewa and Jaws of the
isdiction where the Proj ts logated thar relato to health, safety of environmenral protection.
ADDITIONAL & 3, Borrower ond Lender further covenant and agtes nx follows:
21. Accolention; es, If any installment onder the Note or motes secured hereby ia not pakt when
doe, of if Bormgwer should be in default under soy powvision of this Security tnsteument, oF if Boctower ia in defeat
wendex any other fiprigage <a ais lis wert ts ae Coma a oma

 

po any ans prey pele Lene lea a ene ine rg ie
4 in this Paragraph 21, Inclading, Dut not limiter tp, reaamshle attormeya’ fers an coats of fille

a

    
  
 

“22. Release Upon payment of all pure secured by thly Security Instrument, Lender shall mteace this
without warranty tp the person oy persons legally enditled to it. Such person or pereons shall pay any
ion costa. Lender mony charge auch person or persons a fee for releasing the Property for services rendered
or ak the changing of the fee i permitted under applicable law.
s Bop. 73, Attorneys" Pees. Ax used in this Security Instrament and the Note, “almorneys' feos” shall include any
~N attomeya" feea awarded by ant sppellate court.
“yt 74, Misreprescntation mod Nondisclomnro, Borrower has made certain written representations and disclosures
: im order to inchica Lander to make the [oan evidenced by the Note or notes whlch this Security Instrument secures,
and jn tho event tus Borrower has mada apy materlal misrepresenration o7 failed to disclose any matesinl fact,
Lender, at fts option ead without prior notice or demand, abel heyo the right 90 dectare the indebtedness secured
by this Securlty instrument, irrespective of tho maturity date specified In the Note or notes secured by this Security
Instrument, immediately dag and payable.
25, Tone is of the Essence, Times fs of the essence Jo the performance of each provision of this Security
Tostrament.  -

Page Gof 8 ‘ FLD 10016 103/40/00)

Book21332/Page1895 _ ' Page 6 of 16

   
  
  

 

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 16 of 25

 

   

 

 
   
 
     

007165 Servicing Number; 0022760607 Dater01/41/07

 
   

Statute of Limitations, The pleading of the statute of limitations as a deferes to enforcement
or any snd ail obllpationa referred to hertin or secured hereby, is hereby walved to iho
fallest extant poreni appilcahic Jaw.

4a Secarlty Instrument may be modified or amended only by an agresmient in

sigue by Bore delehder,
sete the extent permitted by applicable Jaw, Borrower shalt relabursee Thy
bes and expanses which elther may Incpr, expend or suataia in the expel ?

  
 
   
    
  
  
   
  
 
  
   
   
  
 

, Tegal fees, broker foes,

inepranos mid-tenmn substitutions, repair 6 la orth foreclomre of the Property
sci peoteedlon of aha secntity for thin Seowmtiy inn uid ees and costs of a similar narare not
alherwlee prohibited by law. os

Security Inshumend or any other Inubnument execub pwer fi connection with the Note or Security

inatromemt, To the exteat permined by epptloabts le f
id ‘ mechion with this Security Instrament, the Note, any

nt exeouted by Borrower in coonection with
the Note or Security Instrameat,
29, Clerical Boron, fn tho vent,
Secarity Tasiroment, the Security
Security Tastnuent, Note or
computer malfunction, primlog oxi
docamerta that ane

discovers that tha Noto, amy oler note scoured by Ibis
documed! or Instrument executed in comection with the
or that was caused by a clerical minake, calculation exo,
efror', Borrower agrees, upon ootice from Lender, to resxecute soy

éfror(s). Borrower further agresy thar Lender will not be iable
rivet thes are directly or indirectly caused by roy auch efron.

 

olber docomente or ipyh Su ones hh ge Beeeciy Inaba Mone te ies (Ghontively,
the *Loan Dogiments"), upoa Borrower's receipt of an Indemmificalion executed fo favor of Borrower by Lender,
ofthe mutilation of any of the Loan Documents, ypon Lender's surrender to Borrower of the
invent, Borrower shall exocuta and deliver to Lender a Loan Document in form sud content
ecvb 03 @ replacement of, the lost, slolen, destroyed, or mutilated Loan document, and sh
o the same forte and effect as the fost, stolen, destroyod, or ciudlsted Loan Documents, anc
treated for ali purpozea at the original copy of yoch Loan Document,
ean, Anignment of Reo. As additlonel security hereunder, Borrower hereby assigns to Leader the rents
the Pioperty. Borrower shall have the right to oollect and retain the rents of the Propesty as they become due
payable provided Lender bas pot exercised ile sights io require Lamiedlate payment im full of tho sums secured
es Security lnatrment and Borrower haa not abandoned tho Property,
en 32. Ridera to this Secority Instroment, It ons of more Tiders are executed by Borrower and recorded : a4
together wilh this Security Instrument, the covenants and agmements of each such rider shall be Locozporated leo !
and ahall anead and supplement the covenants and agreements of thls Securicy Instrument as if the rider(s) were i

   
     
 
 
 

 

a part of this Security Instrument,

[Cheak applicable box(es)}

[2] Adjustable Rate Rider CO) cosoninium Rider (1)1-4 Pamily Rider
CiManofrctured Home Rider FE) Ptonned Unit Development Rider «CC Gcoupaney Rider

Other(s) (specify) Balloon Rider

Page 7 of FLDIO0L7 (05/1000)

 

Book21332/Page1896  * “ ' Page 7 of 16

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 17 of 25

   

tom Neal 1007268 Servicing Number: 002276060-7 Date;02/11/07

BY Sf GBELOW, Borrower accepla and agreea to the terma axl covenants pontalned in this Security
Tostroment and i rides(s) executed by Borrower end recorded with it.
Signed, eealed. ered In the presence of

     

 

 

 

 

 

 

 

 

Page 307d PLIIQOUE (S100)

Book21332/Page1897 - ‘Page 8 of 16

 

 
 

' Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 18 of 25

ee RT

   
 

   

Zr
Lom dalpber: 872007168 Servicing Number; 002276060-7 Date: 01/11/07

oO ADJUSTABLE RATE RIDER
© (LIBOR Index - Rate Caps)

een Jamuary 11, 2007
and Is incorporated vod abn be deemed to send and supplement the Mortgage, Deed of

secure Borrower's Rute Note (the *Nate"} to j
tgage Corporation, a California Corporation?
covering tbe property described in the Security Ins

  

ADDITIONAL COVENANTS.

‘The Noto provides for an iultial intefty 7.000% The
Note provides for changes in the hits and ihe'monithly payments, as follows:
CHANGERS

fee on tbe first day of February 01 2020
dr. Each date on which my interest vate conld change is called a

u ea for six-month U.S. dollardenominaped deposits fa the London market
(LIBOR"), as podllsbed it Wall Street Jounal. The mort recent Index figure available ax of the first
f the month iraumedlately preceding dhe month in which the Changes Date occurs is called the

  

"Cunent
If ts no longer available, the Note Holder will choose a now index that la bared ugon
Giimparable i ion, The Note Holder will give me notheo of this choice,
Sd (© Cleats of
Before cach Change Date, the Note Helder will ealoulata nly dew interest rate by adding
cP FIVE AND 60/100 percentage polntta){ s,60c8  }

A to tha Cureat Even. The Note Holder wilt then round the yeoult of chia addition to the next higher one-eighth
et one percentage poles (0.125%). Subject to the limits stated In Sectlon 4(D) below, this rounded amount will

F women ccnerramennamomcemnacian: - Stagle Punity
Page J of 3 USRIDOTI (97-2093)

Book21332/Page1898 ' Page 9 of 16

  
   
    
  
  
   

 

 

 

 
   

   

LK

és: GT1007TISS Servicing Number: 9022 76060-7 Dae; 93/21/07

    
 

os

be my reat rate wotil the sext Change Date,
hie Holder will thea detenniog the amount of the monthly payment that would be mulfictent to

repay the uiips [pal that ¥ am expected to owe at the Chaoge Date in full on the Maturity Dare at my
now interest wbutantlally equal payments, Tha remit of thla calculation will be cho new amount of my
monthly pay

() Inserent Hate Changes

Tha int { ema required to pay at the first Change Dates wil] mut be greater then

10,0 leathm 65, 600% g onesies ay Makesoes Te a aL

be inoreased or say single Change Date by more than one percentage point (1.0%) b
of futerest 1 have been for the preceding shx months, In no event will my interest
than 13,0008 oe artes tha = 5.600% .

(8) Hitkctive sa

My new interest become effective on each Change Date, I will pay
monthly payment beginning on monthly payment date after the Change Das
monthly payment Changes again.

F) Notice of 5

Tho Note Holder witl deitver to ine 8 potles of any changes i¢ fe and Te antoume
of my monthly paymen before the & date of any change, The notice Wie shirtini reaalred
by Inw to bo given mo ond aléo the titte lephone number of a perp wi fer eny question | may
have reganding ihe notice, a

re gy,

TRANSFER OF THE PROPER’ ENEY BORROWER
Scxiesay 1 eats Seeatoe Grabeel GARE Gs cai

Toondier of the Property or a Beneficial

interest init js sold or transferred (or reveanye
Je not a natural person} without Lender's prior

payment In full of all sums secured by th]
by Lender if exercise is prohibited 1 & eters
not axerclae this aption If; (9) Bo: ‘

 
   
 
    
 
 
   
  

jubmitted to Lender information required by Leaxler to

evalusia the intended frtatooee 3 ¢ being made to the transfores: and (b) Lender reasonahly
determines that Lender's ei ed by ihe loam assumption and that tho risk of a breach of
any CoveDant or agreement einitrument in acceptable to Leoder.

Te the extent pe bable law, Lender may charge a reasonable fee as a condition to

Leader's consent to tha asnjmiption. Lender may alee require the iransferes to ciga an sasumptton
agrenmnent thal Is socepigp ay
made in the Note and in iitGecdirity Instrument, Borrower will contimus to be obligated under the Note and
thls Security Jnstrument unless Lender releases Borrower ix writing,
If Leriiles egercises the option to require Inumed!ste payment in full, Lender shall give Borrower notice
of acceleratio co photl provide a period of not Jess than 30 days froin the date ihe notice ts delivered
or mailed “whith Borrower must pay all muna epcured by this Security Instrument. If Bonower Gils to
iy these sum'prior to the expiration of this period, Leader may inveke any remedies permitted by this
86 fly tanieaueat withors Gather asdies: or semmand oa error

USRIDOR (07-23-97)

 

Book21332/Page1899 * - ‘Page 10 of 16

   
   
  
     
  
    
 
   
 
 
   
 
  

Case 9: 18- -CV- ‘80176- BB Document 488- 7 Entered on FLSD Docket 05/08/2020 Page 19 of 25

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 20 of 25

 

   

ES
Crs

Loan ; 871007166  Sorvicing Number: Dazaz76060-7 Date: 01/11/07

BY(SIGNING BELOW, Borrower accepts end agrecé tu tho ternis and covenante contained in thle
Adjustable :

Sy. a
{hab
DAVED A. KLEIN)

 

 

SO” MOUTSYATE ADTUSTABLE RATE DIDEE-L IBC EDI Single Pasnily

Page 3063 ; USHEMA (02-20-59)
Book21332/Page1900 *% ~ Page 11 of 16

   
   
  

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 21 of 25

eS TIS TSE Tae SOR IE LER Eee 2 a LD OL A ne ete

   

ofy?
Lom wife 971007163 Servicing Number: OOR276050-7 Dwe: 01/21/07

ot

A BALLOON RIDER
‘et

 
  
   
    
   
   
    
     
  

hit is s BALLOGE LOAN, ‘The term of the loan fs 40/30 years, This means that while your monthl
payment amount is in accordance with a 40 year loan term, the loan lp payable in fuf
THIRTY (30) years date the loan is mace, Aa a remult, you will be required to repay

remaiuing principal bi ogethor with accrued interest, lato charges, if any, and all advan
made by the lender Og Bros oft loa ia TATRTY (90) yeas Stem thy dts on

is made, Be

"The lender has no obligation to téffitknce this foan at the end of its tenn, The

to repay the loan out of other may own, or you may have to willing to
refinance tho loan,
Assuming this lender or another lender(éébances this loan at tndfucity, Felhwill probably be charged

interest at maasket rates prevalling a¢ f ch may be 4 7 or lower than the interest
rate paid on this loan. You may also b y
the new mortgage loan even If you obtain Tefinanci

 

 

 

 

   

~Borower

~Borrower

~Borrower -Boromr

Page Lord USRIOSL wp (OS L035}
Book21332/Page1901 - ' Page 12 of 16 ©

 

 

 

 

|
.
:

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 22 of 25

  

- .
oat ber: 272007466  Sarviclng Number: co2276080-7 Dawe = 04/11/07

Ye PLANNED UNIT DEVELOPMENT RIDER
Lt :

THIS UNIT DEVBLOPMENT RIDER is made = January 11, 2007 » and Ie
Incorpormed thalf be dreamed to amend and supplement the Morrgage, Deed of Trust or Security Deed
(the "Security ") of the same date, given Sy the widersiened (he "Borrowex") to secure Borrowez's
Note to i

Opti Que Mortgage Corporation, a California Corporation ~
(tre *Lender") of the fiGle dute and covering the Property deseribed i the Sovurity Ioxeunse and

a sulk O LANE, PALM BRACH GARDENS, PL 33418-
te [Propeny Adtran]
‘The Property includes, but Rntted to, & parcel of aad improved wht a dwelling, tog

noch parcels and cestaln ‘, and frcfiltles, a3 described In
cy ‘4, CONDITIONS AND REATRICTIONS,

(the "Decration"}. The Proveseeapy par of a planned unit development kz
WOORBINE

at Of Phoned Unit Development) :
(he "PUD"}, The Property alse i :porrower's interest in the hom Ssagciation or equivalent
entity owning or managing the and facilities of the P o “Cymeti Association’) and the
uses, benefits and proceeds of Borrowrg

PUD COVENANTS. In addition vend bewet dada In the Security Instrument,
Borrower and Lander further covenant and agree a9 folleiva:

A. PUD Gbligations, Borrower shall perfo: 9 obligations norer the PUD's Constituent
Document. The “Constituent Documents” faration; (ii) articles of incorporailon, trost
inatrument or eny equivalent doounent which ceates Assoclstion; and (iii) any by-laws or other

nulea or reguiations of the Owners As shall promptly pay, when dup, all dues and
anesaments imposed pursuant ta ihe Cc
B. Harard Ingurance. fo lo
carrler, a *master® or “bl itiag the Property whlch ls satisfactory to Lender and which
provides insurance coverngdin, for the periods, and against the harards Lender requires, Including
fire and hazards inc ‘within thie "extended coverage,” then:
Ui) Lentler waives the provirion in Covenant 2 for the monthly payment to Lender of the yeauly
premium fnstalimenta prurmive ont the Property; ami
(it) Borrower's ‘obligation under Covenant 5 to maintain hazard insurance coverage on the Propacty
to the extent that tha required coverage Jy provided by the Gwners Association policy,
er prompt notice of eny lapsa in required bazand Sosurasce coverage provided by ths

   

of’ distribution of hazard inrarance proceeds in lieu of restoration or repair following s Joss

ér to common areas and facilities of the FUD, aay proveeda payable to Borrower are hereby

a @uigord and sbail be pald to Lender. Leader shall apply the procerds to the mums secured by the Sonuity
iosigiest, with any excess pald to Yormpwer,

=

“ C. Public Liability Insarance. Borrower shall take much actions a may be rearonable to inmute ist the
ee “owner Associailon malntaing a public lisbliity invummes policy acceptable In form, amount, end extent of
<S. _ff soveraga to Lender,
aoe MULTISTATE FUD RIDER—Snghe Family FNMASFELMC UNTPORM INSTRUMENT Poem 3190 O80

Page i of2 ; USRION LL wp (11-1944)

  
 

ee

  

Book21332/Page1902 ‘Page 13 of 16

  
   
   
   
   
    
   
 
  
   
    
   
 

 

 

 

 

 

 
Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 23 of 25

 

   

   

eee DD nn cate nen e aden nnsy
(3

EB. Lenclex Consent. Borrower shall not, except after notice to Leader and with Lender's
- written consent, elther Girtition or euhdbyide the oF consent 19; .
(9 the abands:

    
 

deeaipti CH
a

     
 
 
 
 

  

benefit of Lender;
Gil} termination af profer

(lv) any action which y
by the Ouners Aasocletlon unaccep!

or

F, Reundie. If Borrower a
Dy applicable law, may pay them, Any
additional debt of Borrower secured by the
of payment, thes eounts shall bear
with interest, upon notice from Lender bo Bo

 

2 MULTISTATE PUD RIDER - Sheple Fail Yannis Mur/Preddie Mas UNIPORM INSTRURMENT
Page 2 of UBRIOU2awp (13-9404)

  
 

Book21332/Page1903 st " Page 14 of 16

  
  
    
   
 
 
 
  
 
 
  
  
  
 
 
  

 

 

 
 

Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 24 of 25 _

 

   

tet
o
te

OP
oo Exhibit A
@

The le described land, situate, lying and being In Palm Beach County, Florida, to-
wilt: “

Lot 54, Woodie Parcel "C", according to the Plat thereof recorded in Plat Book 72
Pages [06 ae 0, inclusive, Palm Beach County, Florida, Public Records,

Together with a a xclusive easement of ingress and egress over bath
limited access pub ght of ways of said Woodbine Parcel "C" and th
limlted aecess public! Sof way "Woodbine Trail" of Woodbine aecordin
thercof recorded in PRE-ASak 72, pages 46 through 49, inclusive, Palm Be
Florida. public records g
appurtenant grant to the
agsigned except with the
aforesaid lot.

 
   
   
 
 
  

THE CONVEYANCE IS GIVAQDEXPRESSLY guile
MATTERS: wo

Le

1. Subject to Northern palm Beach

    
   
 
 
   
   
   

r Contro] District Notice and
red in Official Records Book
7943, Page 241, Palm Beach Cointy, Fidtide, public Records. Taxes or Non-Ad
Valorem special assessment Falm Beach County Water Control
District which are not s]

Control District fors.|
installation repayments
drainage and,,of

lopment No, 3A, which provides for annual
of Gord monies for roads, water lines, waste water lines,
Pd ements logether with annual interest charges and
Sament . .

   
       
  

district c needs

2 Memorantiin, of Aexctusive Cable Television Agreement with FAIRBANKS
COMMUNICATIONS, INC, d/b/a Leadership Cablevision Recorded in Official
Rétcord Book 8487, Page 1990, Palm Beach County, Florida, public records,

Agigement dated August 10, 1993, between Steeplechase Safe Neighborhood
Impfovements District and Schickedanz Enterprises, Inc., recorded in Official
Records Book 8138, Page 204, Palm Beach County, Florida, public records,

 

Subject to Water Management Ensements-(W.MLE,) granted to Northem Palm
Beach County Improvement District, (formerly Northern Palm Beach County
Water Control District), a political subdivision of the State of Florida.

Subject to the Declaration of Covenants, Conditions and Restrictions of
WOODBINE recorded in Cfficial Records Book 8271, Pages 9 through 99,

Book21332/Page1904 " Page 15 of 16

  
   
  
  

 

 

 

 
Er ee ee eee eae ee OEE Sg We SI UNITS SME Ge keep 3 ne Po em LCD RE ase yee wee ee shen

Case 9:18-cv-80176-BB Document 488-7 Entered on FLSD Docket 05/08/2020 Page 25 of 25

 

   

yo

uP
ielusive, Patan Beach County, Florida, public records, as amended from time to
Ui time, including the Articles of Incorporation of WOODBINE MASTER
\@ppoonnes INC, a Florida Non-profit Corporation and the Bylaws of

 
  
  
 
  
 
  
  
 
 
  
  
  
  
 
  

GPhODBINE MASTER ASSOCIATION, INC,

6,  Sumfekt to the Plat of Woodbine (Woodbine Residential Planned Unit
pevayaren) recorded in Plat Book 72, Pages 46 through 49, inclusive, Palm
Beac! Or Florida, Public records.

a Subject t dinated Declaration of Covenants, Conditions and Restri
"O" recorded at Official Records Book 8503, Pages
blic records of Palm Beach County, Florida
jatation of Casa Rio Homeowners’ Sub-

    
  
  
  
 

922, inclusi
Articles af
Florida non-pri
Association Inc.

8 Subject to the Plat o
through 110, inchasiv

9, City of Riviera Beach Rashitlo
Exception for the Woo PUD a
_ Resolution No, 7-93, amending condisi

91.

*+*FOR INFORMATIONAL PURPOSE
THE improvements thereon being.
Florida 33418.

BEING the same“propérly which, by Warranty Deed dated December 29, 1995, and

recorded On January 3, 1996 in the Public records the County of Palm Beach, State of

Florida, UrLi bap No. 9067, folio 1918, was granted and conveyed by Schickedanz Bros -

iviera L Florida Limited Partnership, by Schickedanz Enterprises, Inc., a Florida
Me General Partner anto David A. Kleiman, a single man, as sole owner,

   

 

 

 

ee

Book21332/Page1905 Page 16 of 16 - |

 

 
